                                                                                               FILED
                                                                      2ND JUDICIAL DISTRICT COURT
                                                                                   Bernalillo County
   STATE OF NEW MEXICO                                                             6/16/2021 2:13 PM
   SECOND JUDICIAL DISTRICT                                                  CLERK OF THE COURT
   BERNALILLO COUNTY                                                                  Blair Sandoval



   D McCall,

               Plaintiff,
                                                               D-202-CV-2021-03697
   vs.                                             No. ___________________________

   WAGNER EQUIPMENT, CO., a Foreign
   For-Profit Corporation,

               Defendant.


                              COMPLAINT FOR DAMAGES

         COMES NOW the Plaintiff, D McCall, by and through its counsel, Jones Law Firm, LLC

(Alexandra W. Jones), and in support of his Complaint for Damages against the Defendant Wagner

Equipment, Co., hereby alleges:

                               JURISDICTION AND VENUE

   1. D McCall (“McCall”) is a resident of Bernalillo County, State of New Mexico.

   2. Wagner Equipment, Co. ("Wagner") is a corporation organized under the laws of the State

of Colorado and registered to do business in New Mexico.

   3. The events which gave rise to the allegations of this Complaint occurred in Bernalillo

County, New Mexico.

   4. Wagner Equipment, Co. has established minimum contacts within New Mexico, and

operates and conducts business on a regular basis within Bernalillo County, New Mexico.

   5. Venue and jurisdiction are proper in this Court.




                                        EXHIBIT A
                                  FACTUAL ALLEGATIONS

   6. Wagner is a commercial business which assembles, sells and leases construction equipment

across the southwest region of the country, and which owned the improved property located at

4000 Osuna Road NE, Albuquerque, New Mexico (“Osuna Property”).

   7. In early 2015, Wagner started development of a new facility on property located at 700

Wagner Ct. S.E., Albuquerque, New Mexico 87105.

   8. In February 2015, the Real Estate Department of Albuquerque Public Schools (“APS”)

submitted a Letter of Interest to Wagner to purchase the Osuna Property.

   9. Wagner, through its president and chief operating officer, Bruce Wagner, solicited

McCall's services to negotiate a rate of commission to be paid to another real estate brokerage

involved in purchasing the Osuna Property, and in finalizing some points of negotiation with APS.

   10. Wagner and McCall verbally agreed that Wagner would pay McCall one percent (1%) of

the value of the transaction if McCall assisted in the sale of the Osuna Property to APS and the

commission payable to the real estate broker.

   11. McCall performed his duties and services as agreed.

   12. Despite demand, Wagner has failed and refused to pay McCall one percent (1%) of the

sales price of the transaction with APS.

   13. The services and payment therefor were capable of being fully performed in less than one

year.

   WHEREFORE, Plaintiff, D McCall, prays this Court for judgment against the Defendant in

an amount to be determined at trial, for prejudgment interest and for such other and further relief

as the Court may deem just and proper.




   Complaint for Damages                                                                   Page | 2
                              Respectfully submitted:

                              JONES LAW FIRM, LLC

                        By:    /s/ Alexandra W. Jones
                               ALEXANDRA W. JONES
                                Attorney for Plaintiff
                               1101 Lomas Blvd. N.W.
                               Albuquerque, NM 87102
                               T: (505) 248-1400
                               Email: ajones@joneslawabq.com




Complaint for Damages                                          Page | 3
